Citation Nr: 0024771	
Decision Date: 09/18/00    Archive Date: 09/27/00

DOCKET NO.  98-01 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to service connection for headaches, 
including as due to an undiagnosed illness.

2.  Entitlement to service connection for sleeplessness, 
insomnia, and nightmares, including as due to an undiagnosed 
illness.

3.  Entitlement to service connection for memory loss, 
including as due to an undiagnosed illness.

4.  Entitlement to service connection for fatigue, including 
as due to an undiagnosed illness.

5.  Entitlement to service connection for a muscle condition, 
including muscle loss and soreness, including as due to an 
undiagnosed illness.

6.  Entitlement to service connection for a psychiatric 
disorder, including as due to an undiagnosed illness.

7.  Assignment of an initial rating for service-connected 
rash, currently rated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran served on active duty from September 1990 to 
February 1991, including active military service in the 
Southwest Asia theater of operations from November 9, 1990 to 
February 6, 1991.  The veteran also had prior active duty 
service from May 1986 to September 1986. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in June 1997 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Louisville, Kentucky, which denied entitlement to 
service connection for the above named issues, and which 
granted service connection for a rash (as due to an 
undiagnosed illness) and assigned a 10 percent rating.  

A June 1995 rating decision denied entitlement to service 
connection for hearing loss and vision problems (refractive 
error, myopia), as due to undiagnosed illnesses. The June 
1997 rating decision denied entitlement to service connection 
for a back problem.  The veteran did not thereafter enter a 
notice of disagreement (NOD) with these decisions.  
Therefore, the Board does not have jurisdiction to decide 
these issues, as they are not currently in appellate status 
before the Board.  


FINDINGS OF FACT

1.  The veteran had active military service in the Southwest 
Asia theater of operations from November 9, 1990 to February 
6, 1991.  

2.  There is no competent medical evidence of record to 
relate the veteran's diagnosed migraine headache to service. 

3.  The veteran's reported symptoms of sleeplessness, 
insomnia, nightmares, memory loss, and fatigue, have been 
related by medical evidence to known clinical diagnoses of 
depressive disorder, generalized anxiety disorder, and 
personality disorder; service connection has not been 
established for these diagnosed disorders.   

4.  There is no objective medical evidence or evidence of 
independently verifiable non-medical indicators of the 
veteran's claimed chronic disabilities of sleeplessness, 
insomnia, nightmares, memory loss, fatigue, or muscle 
disorder, either manifest in service in the Southwest Asia 
theater of operations during the Persian Gulf War or manifest 
to a degree of 10 percent or more after service separation.

5.  There is no competent medical evidence of a nexus between 
the veteran's diagnosed psychiatric disorder, including a 
personality disorder and depressive disorder, and any injury 
or disease during his active service. 

6.  The veteran's service-connected rash is manifested by 
minimal atopic dermatitis of the non-exposed upper calf area, 
with occasional minimal itching of the exposed upper lids and 
elbows, with slightly elevated eczematoid erythema.



CONCLUSIONS OF LAW

1.  The veteran's claims for service connection for 
headaches, sleeplessness, insomnia, nightmares, memory loss, 
fatigue, muscle condition (loss and soreness), and a 
psychiatric disorder (which included a personality disorder 
and depressive disorder), including as due to undiagnosed 
illnesses, are not well grounded.  38 U.S.C.A. §§ 5107(a), 
7104(a) (West 1991); VAOPGCPREC 4-99.

2.  The schedular criteria for a rating in excess of 10 
percent for service-connected rash have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.20, 
4.118, Diagnostic Code 7899-7806 (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Service Connection

A rating decision in June 1995 denied entitlement to service 
connection for headaches, sleeplessness, nightmares, memory 
loss, and fatigue, as due to an undiagnosed illness.  The 
veteran was notified of this decision in July 1995, and did 
not file a NOD.  However, effective March 7, 1997, the two 
year presumptive period for undiagnosed illness based on 
service in the Southwest Asia theater was extended to 
December 31, 2001.  Generally, when a law or regulation 
changes while a case is pending, the version most favorable 
to the claimant applies, absent congressional intent to the 
contrary.  Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  Therefore, based on this liberalizing legislation, 
the RO readjudicated the claims for service connection for 
headaches, sleeplessness, nightmares, memory loss, and 
fatigue, as due to undiagnosed illnesses. 

A. Factual Background

Medical records for the veteran's Reserve service in the U.S. 
Army National Guard, prior to the period of active duty 
service from September 1990 to February 1991, reflect that, 
in a history given in August 1989, the veteran reported that 
he had experienced, or currently had, among other things, 
frequent trouble sleeping and nervous trouble.  In June 1990, 
the veteran complained of vomiting, diarrhea, headache, and 
stomach ache. 

Service medical records for the relevant period from 
September 1990 to February 1991 reflect that in September 
1990 the veteran complained of headache and congestion, 
assessed as allergic rhinitis.  In October 1990 the veteran 
complained of collar bone pain, assessed as shoulder pain.  
Service medical records for this period are negative for any 
complaints of sleeplessness, insomnia, nightmares, memory 
loss, fatigue, or muscle loss or soreness.  

At a VA Persian Gulf Registry Examination in August 1994, the 
veteran complained of short-term and long-term memory 
problems, nightmares, difficulty sleeping, and fatigue.  
Based on these complaints, and the history provided by the 
veteran, the assessment was a depressive disorder and 
generalized anxiety disorder, and to rule out somatoform 
disorder.  At this examination, the veteran also complained 
of muscle tension, sore muscles, and sharp pains in the head. 

VA outpatient treatment records reflect that in January 1995 
the veteran was diagnosed with a depressive disorder not 
otherwise specified, and to rule out somatization disorder.  
He also complained of poor concentration, less than normal 
sleep, and a low energy level.  In February 1995, the veteran 
repeated his complaints of mood problems and trouble 
sleeping, and was diagnosed with depressive disorder not 
otherwise specified.  

At a VA general medical examination in May 1995, the veteran 
reported sore muscles, with sharp pains of short duration (30 
to 60 seconds) which he reported had been first noted after 
the Persian Gulf War, trouble sleeping at night, and fatigue, 
which was worse in the morning.  The resulting diagnoses 
included no memory loss condition found and no muscle 
disorder found. 

At a VA neurological examination in May 1995, the examiner 
noted that the veteran was being treated for depression, and 
the veteran reported a two month history of sharp pain at 
various spots over the head, from right to left, lasting from 
2 to 10 seconds, and that his symptoms started after the war.  
He also reported that he got headaches towards the back of 
the head and neck, every 3 to 4 months, which lasted from 1/2 
day to 3 days, which may be accompanied by nausea and 
photophobia.  The veteran also complained of a memory 
problem, which he reported began after return from the war.  
The resulting diagnoses were probable partially treated 
depression, which accounted for memory and other complaints, 
and common migraine headaches. 

At a VA mental disorders examination in June 1995, the 
veteran reported that, since returning from overseas service, 
he had experienced trouble with energy (decreased energy), 
concentration, fatigue, irritability, and loss of 
significance of relationships, friends, and hobbies, loss of 
motivation and interest, and depression and anxiety.  The 
result was no Axis I diagnoses, and Axis II personality 
disorder not otherwise specified.  A June 1995 VA outpatient 
treatment entry reflects similar complaints, resulting in the 
impression of probable personality disorder (type 
unspecified).

In a Statement in Support of Claim dated in September 1997, 
the veteran wrote that he was not applying for service 
connection for headaches, but he did suffer from sharp pains 
in his head, that lasted from 3 seconds to 1 minute and 
occurred from 2 to 5 times per month.  He also wrote that he 
suffered from sleeplessness, nightmares, insomnia, memory 
loss, muscle loss, and fatigue, problems which he did not 
experience prior to serving in the Persian Gulf War.  On a VA 
Form 9 dated in January 1998, the veteran essentially 
repeated this information. 

A VA outpatient treatment entry dated in November 1998 
reflects that the veteran did not want to discuss a history 
of nightmares.  The assessment was personality disorder not 
otherwise specified.  Another November 1998 VA outpatient 
treatment entry reflects diagnoses of personality disorder 
not otherwise specified, and possible post-traumatic stress 
disorder symptomatology which could not be elicited.  A May 
1999 entry reflects that laboratory testing was positive for 
the Mycoplasma organism.  

B. Law and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303(a) (1999).  
For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b) 
(1999).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may also be 
granted for any disease diagnosed after discharge when all of 
the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999).

Service connection may also be established for a chronic 
disability resulting from an undiagnosed illness which became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War or to a 
degree of 10 percent or more not later than December 31, 
2001.  38 C.F.R. § 3.317(a)(1)(i) (1999).

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a six-month period will be 
considered chronic.  The six-month period of chronicity will 
be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  A chronic disability 
resulting from an undiagnosed illness referred to in this 
section shall be rated using evaluation criteria from the 
VA's Schedule for Rating Disabilities for a disease or injury 
in which the functions affected, anatomical localization, or 
symptomatology are similar.  A disability referred to in this 
section shall be considered service connected for the 
purposes of all laws in the United States.  38 C.F.R. 
§ 3.317(a)(2-5) (1999).  

Signs or symptoms which may be manifestations of an 
undiagnosed illness include, but are not limited to, fatigue, 
signs or symptoms involving the skin, headaches, muscle pain, 
joint pain, neurologic signs or symptoms, neuropsychological 
signs or symptoms, signs or symptoms involving the 
respiratory system (upper or lower), sleep disturbances, 
gastrointestinal signs or symptoms, cardiovascular signs or 
symptoms, abnormal weight loss, or menstrual disorders.  38 
C.F.R. § 3.317(b) (1999).

The initial question which must be answered in this case, 
however, is whether the veteran has presented well-grounded 
claims for service connection.  The veteran has "the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual" that a claim is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991); Robinette v. 
Brown, 8 Vet. App. 69, 73 (1995).  A well-grounded claim is 
"a plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107]."  Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
In the absence of evidence of a well-grounded claim, there is 
no duty to assist the claimant in developing the facts 
pertinent to his claim, and the claim must fail.  See Grivois 
v. Brown, 6 Vet. App. 136, 140 (1994); Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).

In order for a service connection claim on the basis of 
direct incurrence in service to be well grounded, there must 
be competent evidence:  i) of current disability (a medical 
diagnosis); ii) of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and; iii) of a 
nexus between the in-service injury or disease and the 
current disability (medical evidence).  Caluza v. Brown, 7 
Vet. App. 498, 506 (1995); Epps v. Gober, 126 F.3d 1464, 1468 
(1997).  Alternatively, a claim may be well grounded based on 
application of the rule for chronicity and continuity of 
symptomatology, set forth in 38 C.F.R. § 3.303(b) (1999).  
The United States Court of Appeals for Veterans Claims 
(Court) has held that the chronicity provision applies where 
there is evidence, regardless of its date, which shows that a 
veteran had a chronic condition either in service or during 
an applicable presumption period and that the veteran still 
has such a condition.  Savage v. Gober, 10 Vet. App. at 495-
97.  That evidence must be medical, unless it relates to a 
condition that the Court has indicated may be attested to by 
lay observation.  Id.  If the chronicity provision does not 
apply, a claim may still be well grounded or reopened on the 
basis of 38 C.F.R. § 3.303(b) "if the condition is observed 
during service or any applicable presumption period, 
continuity of symptomatology is demonstrated thereafter, and 
competent evidence relates the present condition to that 
symptomatology."  Savage at 498. 

In order to establish a well-grounded claim of entitlement to 
service connection for a disorder as due to an undiagnosed 
illness, the veteran must present at least some evidence of: 
(1) active service in the Southwest Asia theater of 
operations during the Persian Gulf War; (2) the manifestation 
of one or more signs or symptoms of undiagnosed illness; (3) 
and objective indications of chronic disability during the 
relevant period of service or to a degree of disability of 10 
percent or more within the specified presumptive period.  
VAOPGCPREC 4-99; See Neumann v. West, No. 98-1410 (U.S. Vet. 
App. July 21, 2000) (eliminating the VA General Counsel's 
nexus requirement for undiagnosed illness claims). 

C. Analysis of Direct Service Connection

In this veteran's case, the service medical records are 
negative for any complaints, clinical findings, or diagnoses 
of any of the claimed disorders.  The first evidence of 
record of such complaints of some of the claimed disorders 
was in August 1994, notably nearly 3 and 1/2 years after 
service, when the veteran filed his application for 
compensation, and attended a VA Persian Gulf Registry 
examination.  However, there is no competent medical evidence 
of record to relate any of the current symptomatology to 
active duty service.   

With regard to the veteran's currently diagnosed common 
migraine headache, there is no competent medical evidence of 
record to relate the veteran's diagnosed migraine headache to 
service.  While the veteran has disagreed with the medical 
diagnosis of migraine headaches, as indicated by his June 
1997 Statement in Support of Claim, it is the province of 
health care professionals to enter medical diagnoses.  See 
Grottveit, 5 Vet. App. at 93; Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992); see also Stadin v. Brown, 8 Vet. 
App. 280, 284 (1995) (layperson is generally not capable of 
opining on matters requiring medical knowledge, such as the 
condition causing symptoms).  Without a medical nexus opinion 
relating currently diagnosed migraine headache to service, 
the claim for service connection for headaches, on the basis 
of direct service connection, must be viewed as not well 
grounded.  38 U.S.C.A. § 5107(a).

A VA examination in May 1995 specifically found no current 
memory loss condition and no current muscle disorder.  The 
Court has held that "[i]n order for the veteran to be 
awarded a rating for service-connected [disability], there 
must be evidence both of a service-connected disease or 
injury and a present disability which is attributable to such 
disease or injury."  Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1992).  "Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C.A. § 
1110 (West 1991).  In the absence of proof of a present 
disability there can be no valid claim."  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992). Without a medical 
diagnosis of current disability, the claims for service 
connection for memory loss and a muscle condition, on the 
basis of direct service connection, must be viewed as not 
well grounded.  38 U.S.C.A. § 5107(a). 

The veteran's reported symptoms of sleeplessness, insomnia, 
nightmares, memory loss, and fatigue, have been related by 
medical evidence to known clinical diagnoses of depressive 
disorder, generalized anxiety disorder, personality disorder, 
and possible PTSD symptomatology.  However, there is no 
competent medical evidence of record to relate these 
diagnosed psychiatric disorders to the veteran's service, and 
there is no competent medical evidence of a nexus between any 
current symptomatology and the veteran's service.  Service 
connection for a psychiatric disorder was specifically denied 
by the June 1997 rating decision.  Personality disorder is 
not a disability for VA disability compensation purposes.  
38 C.F.R. §§ 3.303(c), 4.9 (1999).  Moreover, even though the 
veteran has reported that some of his reported symptoms 
appeared soon after his active duty service from September 
1990 to February 1991, there is no competent medical opinion 
relating any of the currently claimed symptomatology to his 
reported history of such symptomatology since active duty 
service in the Persian Gulf.  See Savage at 498.  

With regard to the requisite medical nexus opinion, the Board 
notes that various examiners and treating medical 
professionals have recorded the veteran's histories as part 
of the examinations of record.  However, none has entered a 
medical opinion relating the currently reported 
symptomatology to service.  The Court has held that evidence 
which is simply information recorded by a medical examiner, 
unenhanced by any additional medical comment by that 
examiner, does not constitute competent medical evidence.  
See LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  For these 
reasons, the Board must find that the veteran's claims for 
service connection for headaches, sleeplessness, insomnia, 
nightmares, memory loss, fatigue, and muscle disorder, on the 
basis of service connection as directly incurred in service, 
are not well grounded.  38 U.S.C.A. § 5107(a). 

D. Analysis of Undiagnosed Illness Claims

With regard to the veteran's claim for service connection for 
headaches as due to an undiagnosed illness, the Board notes 
that, pursuant to 38 C.F.R. § 3.317, service connection may 
be granted only for disabilities due to undiagnosed illnesses 
attributed to Southwest Asia service during the Persian Gulf 
War.  As the May 1995 VA neurological examination attributed 
the veteran's headaches to a diagnosis of common migraine 
headaches, the Board must conclude that the veteran's claim 
for service connection for headaches under the provisions of 
38 C.F.R. § 3.317 is not well grounded.  VAOPGCPREC 4-99. 

The controlling regulation also provides that compensation is 
payable only for illnesses which "[b]y history, physical 
examination, and laboratory tests cannot be attributed to any 
know clinical diagnosis."  38 C.F.R. § 3.317(a)(ii).  In 
this case, the veteran's reported symptoms of sleeplessness, 
insomnia, nightmares, memory loss, and fatigue, have been 
related by medical evidence to known clinical diagnoses of 
depressive disorder, generalized anxiety disorder, and 
personality disorder.  The August 1994 VA examination 
diagnosed depression and generalized anxiety disorder, based 
on the veteran's reporting of symptoms of memory problems, 
nightmares, sleep difficulties, and fatigue.  The January 
1995 VA outpatient treatment entry reflects a diagnosis of 
depressive disorder, based on the veteran's reported 
complaints of poor concentration, less than normal sleep, and 
a low energy level.  A February 1995 VA outpatient entry 
reflects a diagnosis of depressive disorder, based in part on 
the veteran's reported complaints of having trouble sleeping.  
The May 1995 VA neurological examination diagnosed partially 
treated depression "to account for memory and other 
complaints."  A June 1995 VA mental disorders examination 
report and June 1995 outpatient treatment entries reflect 
diagnoses of personality disorder not otherwise specified, 
based on the veteran's reported complaints of decreased 
concentration, and decreased energy and fatigue, among other 
symptoms.  The November 1998 VA outpatient treatment entry 
reflects diagnoses of personality disorder and possible post-
traumatic stress disorder symptomatology which could not be 
elicited, based in part on the history of nightmares and 
other unspecified symptomatology.  As sleeplessness, 
insomnia, nightmares, memory loss, and fatigue have been 
related to known clinical diagnoses of depressive disorder, 
generalized anxiety disorder, and personality disorder, 
service connection for such symptomatology as due to 
undiagnosed illnesses is not warranted.  38 C.F.R. 
§ 3.317(a)(ii).

In order to establish a well-grounded claim of entitlement to 
service connection for a disorder as due to an undiagnosed 
illness, the veteran must present at least some evidence of 
objective indications of chronic disability either during the 
relevant period of service or to a degree of disability of 10 
percent or more within the specified presumptive period.  See 
VAOPGCPREC 4-99; 38 C.F.R. § 3.317(a)(1).  In this case, the 
only evidence consists of the veteran's own written 
assertions and histories presented to medical professionals 
at examinations and during treatment, that he had certain 
symptoms since service separation, or shortly thereafter.  
However, the requirement of "objective indications" appears 
to contemplate evidence other than the veteran's own 
statements or testimony.  See VAOPGCPREC 4-99; 38 C.F.R. 
§ 3.317(a)(1).  Service medical records are negative for any 
complaints, clinical findings, or diagnoses of any of the 
claimed disorders, and there is otherwise no evidence of 
objective indications of the claimed disorders.  As indicated 
above, the histories recorded by medical professionals do not 
constitute competent medical evidence.  See LeShore, 8 Vet. 
App. at 409.  The Board finds that there is no evidence of 
record consisting of objective medical evidence or 
independently verifiable non-medical indicators of the 
veteran's claimed chronic disabilities of sleeplessness, 
insomnia, nightmares, memory loss, fatigue, or muscle 
disorder, either manifest in service in the Southwest Asia 
theater of operations during the Persian Gulf War or manifest 
to a degree of 10 percent or more after service separation.

The Board has considered the veteran's assertion (expressed 
in his September 1997 notice of disagreement and January 1998 
substantive appeal) that he did not have the claimed symptoms 
prior to his service during the Persian Gulf War.  His 
general assertions, however, are inconsistent with National 
Guard records which show that in 1989 he reported that he had 
experienced, or then had, frequent trouble sleeping and 
nervous trouble, and in June 1990, three months before 
entering on active duty, he complained of a headache.  Even 
assuming the credibility of the veteran's statement that he 
did not have these symptoms prior to service in the Persian 
Gulf, for the purpose of determining whether he has submitted 
a well-grounded claim for service connection, there is still 
no evidence of record consisting of objective medical 
evidence or independently verifiable non-medical indicators 
of the veteran's claimed chronic disabilities of 
sleeplessness, insomnia, nightmares, memory loss, fatigue, or 
muscle disorder, either manifest in service in the Southwest 
Asia theater of operations during the Persian Gulf War or 
manifest to a degree of 10 percent or more after service 
separation.  For these reasons, the Board must find that the 
veteran's claims for service connection for headaches, 
sleeplessness, insomnia, nightmares, memory loss, fatigue, 
and muscle disorder, including as due to an undiagnosed 
illness, are not well grounded.  38 U.S.C.A. 
§ 5107(a); VAOPGCPREC 4-99. 



E.  Service Connection for Psychiatric Disorder 

In this veteran's case, the record reflects that, by rating 
decision of June 28, 1997, issued July 2, 1997, the RO denied 
service connection for a psychiatric disorder, including a 
personality disorder and depressive disorder.  
Notwithstanding the Board's February 16, 2000 letter to the 
veteran indicating that the Board was raising the issue of 
timeliness of a notice of disagreement to a denial of service 
connection for a psychiatric disorder, upon a thorough review 
of the record, and consistent with a liberal construction, 
the Board now finds that the veteran submitted a timely 
notice of disagreement and a timely substantive appeal as to 
this issue.  Following a June 1997 rating decision which 
denied service connection for a psychiatric disorder, the 
veteran entered notice of disagreement with this decision in 
June 1997, on a VA Form 21-4138, Statement in Support of 
Claim.  On this form the veteran requested "review" of his 
"service connection claim."  Although the veteran did not 
specifically identify the issue of entitlement to service 
connection for a psychiatric disorder, the Board nevertheless 
liberally construes this issue as part of his "service 
connection claim," and finds that this writing meets the 
requirements of "a written communication from a claimant or 
his or her representative expressing dissatisfaction or 
disagreement with an adjudicative determination" as to this 
issue.  38 C.F.R. § 20.201 (1999). 

The evidence of record reflects that during treatment from 
January to May 1995 the veteran was diagnosed with depressive 
disorder, not otherwise specified.  In May 1995 the veteran 
was assessed during VA outpatient treatment as having a 
probable personality disorder, of type unspecified, with no 
consistent affective or anxiety disturbance, though this came 
closest to anxiety disorder by symptoms.  A VA neurological 
consultation in May 1995 reflects an Axis I diagnosis of 
probable partially treated depression.  A June 1995 VA mental 
disorders examination resulted in an Axis II diagnosis of 
personality disorder, not otherwise specified.  A November 
1998 VA progress note reflects an assessment of personality 
disorder, not otherwise specified.

The veteran's has been clinically diagnosed with depressive 
disorder, generalized anxiety disorder, and personality 
disorder.  However, there is no competent medical evidence of 
record to relate these diagnosed psychiatric disorders to the 
veteran's service, and there is no competent medical evidence 
of a nexus between any current symptomatology and the 
veteran's service.  Personality disorder is not a disability 
for VA disability compensation purposes.  38 C.F.R. 
§§ 3.303(c), 4.9.  Additionally, there is no competent 
medical opinion relating any of the currently claimed 
symptomatology to his reported history of such symptomatology 
since active duty service in the Persian Gulf.  See Savage at 
498.  For these reasons, the Board must find that the 
veteran's claims for service connection for a psychiatric 
disorder, on the basis of service connection as directly 
incurred in service, is not well grounded.  38 U.S.C.A. 
§ 5107(a).  

With regard to a claim for service connection for a 
psychiatric disorder as due to an undiagnosed illness, the 
Board notes that in Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994), the Court held that in cases in which the law and not 
the evidence is dispositive, a claim of entitlement to VA 
benefits should be denied or the appeal to the Board 
terminated because of the absence of legal merit or the lack 
of entitlement under the law.  Pursuant to 38 C.F.R. § 3.317, 
service connection may be granted only for disabilities due 
to undiagnosed illnesses attributed to Southwest Asia service 
during the Persian Gulf War.  As the veteran's psychiatric 
disorder has been variously diagnosed as depressive disorder, 
generalized anxiety disorder, personality disorder, the Board 
must conclude that the veteran's claim for service connection 
for a psychiatric disorder under the provisions of 38 C.F.R. 
§ 3.317 is legally insufficient.  For these reasons, the 
Board must find that service connection for a psychiatric 
disorder, including as a result of an undiagnosed illness, is 
not warranted.  38 U.S.C.A. §§ 1117, 5107(a); 38 C.F.R. §§ 
3.303, 3.317.

IV. Rating: Skin Rash 

Initially, the Board notes that the veteran has presented a 
claim for the initial assignment of rating for a service-
connected skin disability that is "well grounded" within the 
meaning of 38 U.S.C.A. § 5107(a).  That is, he has presented 
a claim as to this issue that is plausible.  An appeal from 
an award of service connection and initial rating is a well-
grounded claim as long as the rating schedule provides for a 
higher rating and the claim remains open.  See Shipwash v. 
Brown, 8 Vet. App. 218, 224 (1995).  The Board is satisfied 
that all relevant facts have been properly developed.  No 
further assistance to the veteran is required to comply with 
the duty to assist mandated by 38 U.S.C.A. § 5107(a). 

Disability ratings are determined by the application of VA's 
Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (1999).  Where there is a question as to 
which of two rating shall be applied, the higher rating will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (1999).  When an unlisted condition is encountered, it 
will be permissible to rate under a closely related disease 
or injury in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous.  38 C.F.R. § 4.20.  When an unlisted disease, 
injury, or residual condition is encountered, requiring 
rating by analogy, the diagnostic code number will be "built 
up" as follows:  The first 2 digits will be selected from 
that part of the schedule most closely identifying that part, 
or system, of the body involved; the last 2 digits will be 
"99" for all unlisted conditions.  38 C.F.R. § 4.27 (1999).

Diagnostic Code 7806 provides that for eczema with 
exfoliation, exudation, or itching, if involving an exposed 
surface or extensive area, a 10 percent rating is warranted.  
For exudation or constant itching, extensive lesions, or 
marked disfigurement, a 30 percent rating is warranted.  
38 C.F.R. § 4.118. 

The June 1997 (issued July 1997) rating decision on appeal 
granted service connection for a rash and assigned a 10 
percent rating.  By his notice of disagreement in September 
1997, the veteran appealed the RO's initial determination of 
a 10 percent rating for skin disability; thus, this is an 
appeal from the original assignment of a disability rating.  
Therefore, notwithstanding the characterization of the issue 
in the statement of the case as one of "increased 
evaluation," the issue in this veteran's case presents an 
"original claim" as contemplated under Fenderson v. West, 12 
Vet. App. 119 (1999) (at the time of an initial rating, 
separate or "staged" ratings may be assigned for separate 
periods of time based on the facts found) rather than a claim 
for an "increased" rating.

The veteran contends that a rating in excess of the currently 
assigned 10 percent rating is warranted because he 
experiences redness and itching, and that, when they 
disappear, he still has a "raised welt in the same area" 
which is the same size, which is not red or itchy.   He 
contends that this constitutes "scarring" of that area. 

The evidence of record reflects that, at the VA Persian Gulf 
Registry examination in August 1994, the veteran reported a 
rash that did not seem to respond to treatment,  but which 
gradually went away.  The examiner found some slight rash.  

At a VA examination in May 1995 the veteran reported he had 
experienced itchy dry skin on the back of the legs, in elbow 
regions, and above his eyes.  Examination revealed itchy dry 
skin on the back of both legs, with one small (3 by 4 
centimeter) patch of slightly elevated (eczematoid) mild 
erythema and some evidence of abrasion.  The diagnosis was 
skin rash, not otherwise specified, upper calf area, 
bilaterally.  

At a VA dermatology examination in August 1998, the veteran 
reported that he got an itchiness only in the popliteal area, 
but also occasionally on the upper lids, which was never very 
severe and was helped with lotion.  Examination revealed most 
minimal dermatitis of the popliteals, assessed as atopic 
dermatitis of popliteals (and occasionally to the upper 
lids).  No disfiguring manifestations around the head or face 
were reported.  

After a review of the evidence, the Board finds that a rating 
in excess of 10 percent for any period of time during this 
claim is not warranted by the evidence of record.  The 
evidence of record reflects that the veteran's service-
connected skin disability is manifested by minimal atopic 
dermatitis of the non-exposed upper calf area, with 
occasional minimal itching of the exposed upper lids and 
elbows, with slightly elevated eczematoid erythema.  This 
symptomatology is well contemplated by the assigned 10 
percent rating, which encompasses, by analogy to eczema, 
symptomatology of exfoliation, exudation, and itching, even 
over an exposed surface, such as eyelids or elbows, and an 
extensive area.  

A rating in excess of 10 percent is not warranted, however, 
as the evidence does not demonstrate exudation or constant 
itching, extensive lesions, or marked disfigurement.  
38 C.F.R. § 4.118.  Examinations have revealed only "mild 
erythema" and "most minimal dermatitis."  In addition, 
with regard to exudation or constant itching, the veteran 
himself reported in his NOD and substantive appeal that the 
redness and itching disappear.  

With regard to the veteran's contention that the remaining 
non-red and non-itchy "raised welt" constitutes 
"scarring," regardless of nomenclature, a 10 percent rating 
well contemplates even a visible skin disorder which includes 
exfoliation and exudation.  Moreover, to warrant a separate 
rating of 10 percent for scarring of the head or face, there 
must be evidence to demonstrate moderate disfigurement (such 
as moderately disfiguring deformity of the eyelids, lips, or 
auricles).  Slight disfigurement is evaluated as 
noncompensable.  See 38 C.F.R. § 4.118, Diagnostic Code 7800 
(1999).  In this case, no disfiguring deformity if the facial 
area is noted clinically, at least none that might be more 
than slight in degree.  For these reasons, the Board must 
find that a rating in excess of 10 percent for the veteran's 
service-connected skin disability have not been met.  38 
U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.20, 4.118, 
Diagnostic Code 7899-7806, 7800



ORDER

The appeal or claim as to all issues is denied. 


		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

